986 F.2d 1413
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Harold GOWER, Jr., Plaintiff-Appellant,v.Robert L. BAILEY, Jr.;  Kylene Brown;  Diane Poindexter;Janet Rader;  West Virginia Board of Probation and Parole;Thomas White, Prosecutor, Marshall County Circuit Court,Moundsville, WV;  Jan Chamberlain, 818 Jefferson Avenue,Moundsville, WV 26041;  John Massie, 818 Jefferson Avenue,Moundsville, WV 26041;  Dana Davis, Assistant AttorneyGeneral, State Capitol Complex, Room 26-E, Charleston, WV25305, Individually and in their official capacities,Defendants-Appellees.
No. 92-6786.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 1, 1993Decided:  February 18, 1993

Appeal from the United States District Court for the Southern District of West Virginia, at Charleston.  Charles H. Haden, II, Chief District Judge.  (CA-91-1146-2)
Harold Gower, Jr., Appellant Pro Se.
Michael John Basile, Assistant Attorney General, Charleston, West Virginia;  Steven Paul McGowan, Jeffrey K. Phillips, Steptoe & Johnson, Charleston, West Virginia, for Appellees.
S.D.W.Va.
AFFIRMED.
Before HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Harold Gower, Jr. seeks to appeal the district court's order denying relief under 42 U.S.C. § 1983 (1988), and denying Gower's request for reconsideration.*  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, although we grant leave to proceed in forma pauperis, we affirm on the reasoning of the district court.  Gower v. Bailey, No. CA-91-1146-2 (S.D.W. Va.  June 12 & July 10, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED

2
*Gower's response to the magistrate judge's Report and Recommendation, docketed after the district court's denial of relief, was construed as a Fed.  R. Civ. P. 59(e) motion.